 MOSCOW IDAHO SEED COMPANY,INC.107by certain conduct, more specifically referred to hereinafter,the Employer had interfered with the employees' free choiceof a bargaining representative in the election of May 9, 1953.He therefore recommended that the electionbe set aside.The Employer has excepted to the hearing officer's credibilityfindings and recommendations. Based upon the entire recordin the case, 1 the Board makes the following findings.The hearing officer found (1) that Plant Engineer Hallowaytold employee Wagner, on May 1, 1953, that the ChicopeeManufacturing Company could not pay the same wage scalesas the Petitioner had obtained at Personal Products Company,also a subsidiary of Johnson & Johnson Corporation, andthat "if the union won, they would be forced to move the plant;"and (2) that Shift 'Foreman Oliveira, in conversations withemployee Baker, stated that the Employer "could move theplant if they so desired." Assuming that these statementswere in fact made, we find that they do not warrant settingaside the election. We view these statements, under the cir-cumstances, as nothing more than predictions of the possibleimpact of wage demands upon the Employer's business. Aprophecy that unionization might ultimately lead to loss ofemployment is not coercive where there is no threat that theEmployer will use its economic power to make its prophecycome true.2Inview of the above findings, we hereby overrule thePetitioner's objections to conduct affecting the results of theelection. As the Petitioner failed to secure a majority of thevalid ballots cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballotswas not cast for Textile Workers Union of America (CIO)and that the said labor organization is not the exclusiverepresentative of the employees of the Employer in the unitstipulated to be appropriate.]1The Employer's request for oral argument in support of its exceptions to the hearingofficer'sreport on objections is hereby denied, because the record, report, briefs, andexceptions adequately present the positions of the parties.2See Mylan-Sparta Company, Inc., 78 NLRB 1144; Electric Steel Foundry, 74 NLRB 129.MOSCOW IDAHO SEED COMPANY, INC.andJOE ADRIANSEN,PetitionerandINTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL UNION NO. 551. CaseNo. 19-RD-66. November 18, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before E. R.Ormsbee, hearing officer. The hearing officer's rulings made107 NLRB No. 35. 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.Petitioners,employees of the Employer, assert that theUnion is no longer the representative,as defined in Section9 (a) of the Act,of the employees designated in the petition.The Union is the currently recognized representative of theEmployer's employees in a unit which included the employeesdesignated in the petition.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate unit:Petitioner claims that certain employees of the Employer'splant, alone,constitute an appropriate unit.The Union movedto dismiss the petition on the ground that the only appropriateunit is a multiemployer unit based on an 8-year history ofcollective bargaining between the Union and an Association ofemployers, including this Employer. Following a notice by theUnion reopening the latest contract,the employees notifiedtheEmployer that they no longer desired to have the Unionrepresent them and instructed the Employer to enter into nocontractwith the Union.Thereupon,theEmployer, at therequest of its employees,notified the Association, that inaccordance with the wishes of its employees, it no longerconsidered itself a member of the bargaining unit and desirednot to be included in the multiemployer negotiations.The evidence indicates that the Employer has apparently,for purposes other than bargaining,retained its membershipin the Association and has withdrawn from multiemployernegotiations solely at the suggestion and to satisfy the desiresof its employees. The Employer has, nevertheless,indicatedby its affirmative action an intent to abandon group bargainingand to pursue instead an individual course of action withrespect to its labor relations. Accordingly,for reasons setforth in the case of Bearing & Rim Supply Co. 107 NLRB No.101we find that a single employer unit is appropriate andtherefore deny the Union'smotion to dismiss.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining withinthemeaning of Section 9 (b) of the Act:All employees of the Employer employed at its warehouseand seed-processing plant at Moscow, Idaho, excluding officeclerical employees, professional employees,guards,and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Member Murdock,dissenting:Icannot agree with the majority'sconclusion in this casethat the facts establish an unequivocal intent by the Employer CHALET,INC.109to abandon group bargaining. Accordingly, fQr the reasonsstated in my dissent in Bearing & Rim Supply Co. 107 NLRB101, 1 would dismiss the petition.CHALET, INC.andINTERNATIONAL LADIES' GARMENTWORKERS' UNION, AFL, CUTTERS LOCAL NO. 387. CaseNo. 16-CA-596. November 19, 1953DECISION AND ORDEROn July 21, 1953, Trial Examiner Herbert Silberman issuedhisIntermediateReport in the above-entitled proceeding,finding that the Respondent had not engaged in the unfairlabor practices alleged in the complaint, and recommendingthat the complaint be dismissed in its entirety, as set forthin the copy of the intermediate Report attached hereto. There-after, the General Counsel, the Union, and the Respondentfiledexceptions to the Intermediate Report; the GeneralCounsel and the Union filed supporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the General Counsel's,theUnion's, and the Respondent's exceptions, and the GeneralCounsel's and the Union's supporting briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board dismissed the complaint.]Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by International Ladies` Garment Workers' Union, AFL, CuttersLocal No. 387, herein called the Union, the General Counsel of he National Labor RelationsBoard, by the Regional Director for the Sixteenth Region (Fort Worth, Texas), issued hiscomplaint on May 15, 1953, against the Respondent, Chalet. Inc., alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commerce within themeaning of the National Labor Relations Act, 61 Stat. 136, herein called the Act. Copies ofthe charge, complaint, and notice of hearing thereon were duly served upon the parties.With respect to the unfair labor practices, the complaint, as enlarged by several amend-mentsmade during the hearing, alleges in substance that: (1) Although requested to do so,since January 13, 1953, the Respondent has refused to bargain collectively with the Unionas the exclusive representative of the employees in an appropriate unit, in violation ofSection 8 (a) (5) of the Act; (2) by reason of such refusal and by other conduct described inthe complaint, the Respondent has interfered with, restrained, and coerced its employees,in violation of Section 8 (a) (1) of the Act; (3) a strike by employees of Respondent, whichwas begun on January 14, 1953, was caused by the unfair labor practices of the Respondent;and (4) by refusing to reinstate the striking employees following their offer to return to workmade on May 29, 1953, the Respondent has discriminated against these employees, in viola-tion of Section 8 (a) (3) of the Act.The Respondent denied the commission of the alleged unfair labor practices.107 NLRB No. 42.337593 0 - 55 - 9